323 So. 2d 137 (1975)
Edward J. CHAROULEAU
v.
CHARITY HOSPITAL OF LOUISIANA AT NEW ORLEANS et al.
No. 57097.
Supreme Court of Louisiana.
November 25, 1975.
Writ denied. On the facts found by the Court of Appeal, the result is correct.
TATE, J., I respectfully dissent. Charity Hospital is not excluded from the medical institutions subject to regulations for safe and adequate treatment of patients in hospitals under La.R.S. 40:1201 et seq., see 2102, subd. A and 2109. Further, it was error to deprive the plaintiff of the expert testimony of the out-of-state physician.
DIXON, J., dissents from the denial.
CALOGERO, J., dissents.